UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 16-2042


SIDNEY B. HARR,

                  Plaintiff - Appellant,

            v.

N. LORRIN    FREEMAN;   WAKE   COUNTY,   in    the   State   of   North
Carolina,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:16-cv-00199-FL)


Submitted:    December 15, 2016              Decided:   December 19, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sidney B. Harr, Appellant Pro Se.    Grady L. Balentine, Jr.,
Special Deputy Attorney General, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Sidney B. Harr appeals the district court’s order granting

N. Lorrin Freeman’s motion to dismiss Harr’s civil rights claims

against   Freeman.       We   have    reviewed   the    record   and   find   no

reversible error.       Accordingly, we affirm the district court’s

judgment.     See Harr v. Freeman, No. 5:16-cv-00199-FL (E.D.N.C.

Aug. 16, 2016).         We dispense with oral argument because the

facts   and   legal    contentions     are   adequately   presented     in    the

materials     before   this   court    and   argument    would   not   aid    the

decisional process.



                                                                   AFFIRMED




                                        2